Title: To George Washington from John Eager Howard, 22 January 1791
From: Howard, John Eager
To: Washington, George



Sir
Annapolis [Md.], January 22d 1791.

I have the honor to enclose two Acts of the General assembly of Maryland; the one “An Act to cede to Congress a district of ten miles square in this State for the seat of the Goverment of the United States;” the other “An Act to condemn land, if necessary,

for the public buildings of the United States:” also sundry resolutions for advancing seventy two thousand dollars for the purpose of erecting said buildings. I have the honor, to be, your Excellencys Most Obedt servt

J. E. Howard

